            Case 1:19-cv-10256-ADB Document 31 Filed 05/08/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 ISAIAH JOHNSON,                                   *
                                                   *
                 Plaintiff,                        *
                                                   *
                 v.                                *        Civil Action No. 19-cv-10256-ADB
                                                   *
 SHERIFF DEPARTMENT PLYMOUTH, et                   *
 al.,                                              *
                                                   *
                 Defendants.                       *

                                              ORDER

BURROUGHS, D.J.

       On November 12, 2019, a Memorandum and Order issued granting Defendants’ motion

to dismiss and granting Plaintiff leave to file a second amended complaint that names as

defendants the employees who are alleged to have violated his constitutional rights. See [ECF

No. 22]. Now before the Court is Johnson’s second amended complaint. See [ECF No. 24].

Accordingly:

       1.       The Clerk shall issue a summons for service of Officer Sellinger and Lt. Joseph

Briggs. At this time, a summons will not issue as to the defendant identified as “John Doe.” If,

through discovery, Plaintiff discovers the true name of the “John Doe” defendant, he “should act

promptly to amend the complaint to substitute the correct parties and to dismiss any baseless

claims.” Martinez-Rivera v. Sanchez Ramos, 498 F.3d 3, 8 n.5 (1st Cir. 2007). He may then

also file a motion for issuance of a summons for this defendant. If a summons issues, the United

States Marshal shall complete service as directed by plaintiff with all costs of service to be

advanced by the United States.
            Case 1:19-cv-10256-ADB Document 31 Filed 05/08/20 Page 2 of 2



       2.       Because the plaintiff is proceeding in forma pauperis, he may elect to have the

United States Marshals Service (“USMS”) complete service with all costs of service to be

advanced by the United States. The plaintiff is responsible for providing the USMS all copies

for service and for completing a USM-285 form for each party to be served.

       3.       The plaintiff shall have 90 days from the date of the issuance of the summons to

complete service of the second amended complaint.

       SO ORDERED.

May 8, 2020                                                  /s/ Allison
                                                                      D. Burroughs
                                                             ALLISON D. BURROUGHS
                                                             U.S. DISTRICT JUDGE




                                                 2
